DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
Figure 1 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 17-36 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
increase both the limiting power supply voltage and the limiting battery voltage when a first condition is met, wherein the first condition comprises the battery voltage being greater than a battery voltage threshold; and   decrease both the limiting power supply voltage and the limiting battery voltage when a second condition is met, wherein the second condition comprises the battery voltage being less than the battery voltage threshold. (emphasize added). The underlined conditional clauses are two independent and non-coexisting conditions. It is impossible to have both simultaneously. Thus, the metes and bounds of the claim is unclear. The  two clauses could be recited in the alternative with “Or”  conjunction instead of “and”  to avoid any ambiguity. Examiner considered one of the conditions only. Appropriate correction is required.  
   Claim 23  recites “ increasing the limiting power supply voltage and the limiting battery voltage when a first condition is met, wherein the first condition comprises the battery voltage being greater than a battery voltage threshold; and decreasing the limiting power supply voltage and the limiting battery voltage when a second condition is met, wherein the second condition comprises the battery voltage being less than the battery voltage threshold.” (emphasize added).               The underlined conditional clauses are two independent and non-coexisting conditions. It is impossible to have both simultaneously. Thus, the metes and bounds of the claim is unclear. The  two clauses could be recited in the alternative with “Or”  conjunction instead of “and”  to avoid any ambiguity. Examiner considered one of the conditions only. Appropriate correction is required.  


increase the limiting power supply voltage and the limiting battery voltage when a first condition is met, wherein the first condition comprises the battery voltage being greater than a battery voltage threshold; and decrease the limiting power supply voltage and the limiting battery voltage when a second condition is met, wherein the second condition comprises the battery voltage being less than the battery voltage threshold.” The underlined conditional clauses are two independent and non-coexisting conditions. It is impossible to have both simultaneously. Thus, the metes and bounds of the claim is unclear. The  two clauses could be recited in the alternative with “Or”  conjunction instead of “and”  to avoid any ambiguity. Examiner considered one of the conditions only. Appropriate correction is required.  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 17, 20-21,  23, 26 , 27 and 33-34 are rejected under 35 U.S.C. 103 as being unpatentable over Chang et al. (US 2017/0310122),  hereinafter Chang, in view  of Admitted Prior Art (APA)


As to claims 17, 23 and 30, Chang discloses in figure 4A, a charging device, comprising:
       a charging chip [charging (50); charging battery (20); see ¶0034]  comprising a charging input end [figure 4A, VIN] [VBATS]  and a battery power supply end, wherein the charging chip is configured to convert a power supply voltage into a battery voltage to charge a battery, [the charging chip/or integrated circuit (2) comprises power conversation in circuit (30); see ¶0034]  
   a processor  [controller circuit (50); coupled to the charging chip and configured to: increase both the limiting power supply voltage and the limiting battery voltage when a first condition is met, wherein the first condition comprises the battery voltage being greater than a battery voltage threshold; and decrease both the limiting power supply voltage and the limiting battery voltage when a second condition is met, wherein the second condition comprises the battery voltage being less than the battery voltage threshold [when the DC output voltage or the battery voltage increases above a threshold value, the charging current is adjusted down; when the DC output voltage or the battery voltage falls below threshold voltage the charging current is adjusted upward; see Abstract, ¶0036-0039; ¶0050-0051]. 
       Chang does not disclose explicitly, wherein the power supply voltage is greater than a limiting power supply voltage, wherein the battery voltage is less than a limiting battery voltage, wherein the limiting power supply voltage is a minimum limiting voltage at the charging input end, and wherein the limiting battery voltage is a maximum limiting voltage at the battery power supply end.
      APA discloses  (Applicant’s disclosure and Fig. 1) wherein the power supply voltage is greater than a limiting power supply voltage, wherein the battery voltage is less than a limiting battery voltage, wherein the limiting power supply voltage is a minimum limiting voltage at the charging input end, and wherein the limiting battery voltage is a maximum limiting voltage at the 
	It would have been obvious to a person having ordinary skill in the art at the time the invention was made to use limiting power supply and battery power limit in Chang’s apparatus as taught by APA in order to effectively control the charging of the battery. 
      As to claims 20, 26 and 33, Chang discloses in figures 1-8, wherein the first condition further comprises that the battery voltage is in a rising period [noted that the rising period is the charging increasing period; see figure 1].         As to claims 21, 27 and 34 ,  Chang discloses in figures 1-8, wherein the second condition further comprises that the battery voltage is in a rising period, or in a dropping period [the dropping period is the period where the voltage decreases; see figure 1].
Claims 18-19, 24-25 and 31-32   are rejected under 35 U.S.C. 103 as being unpatentable over Chang in view of APA as applied to claim 17 above, and further in view of  Lee et al. (US 9,929,576), hereinafter Lee.
       As to claims 18, 24 and 31, Chang discloses all of the claim limitations except,  wherein the first condition further comprises that a test voltage at the charging input end is less than a preset threshold a preset quantity of times. 
        Lee discloses in figures 1-3,   wherein the first condition further comprises that a test voltage at the charging input end is less than a preset threshold a preset quantity of times [noted that the input current or voltage (which is equivalent with Applicant’s test voltage; see Para. 0011 of Applicant’s disclosure) is adjusted based on its voltage and current; see Col. 4, lines 6-67 and Col. 5, lines 1-40]. 

      As to claims 19, 25 and 32, Lee discloses in figures 1-3, wherein the second condition further comprises that a test voltage at the charging input end is less than a preset threshold a preset quantity of times [see Col. 4, lines 6-67 and Col. 5, lines 1-40]. 
Claims 22, 28 and 35 are rejected under 35 U.S.C. 103 as being unpatentable over Chang in view of APA as applied to claim 17 above, and further in view of Diamond et al. (US 2013/0257381), hereinafter Diamond.
             As to claims 22, 28 and 35, Cheng discloses all of the claim limitations except, wherein the battery voltage threshold is a first battery voltage threshold when the battery voltage is in the rising period wherein the battery voltage threshold is a second battery voltage threshold when the battery voltage is in the dropping period, and wherein the first battery voltage threshold is greater than the second battery voltage threshold. 
         Diamond discloses in figures 1B-1D,  wherein the battery voltage threshold is a first battery voltage threshold [High operating limit] when the battery voltage is in the rising period wherein the battery voltage threshold is a second battery voltage threshold [Low operating threshold]  when the battery voltage is in the dropping period, and wherein the first battery voltage threshold is greater than the second battery voltage threshold [two threshold are disclosed Hi operating limit and Low operating limit; see figures 1D and 1E; see also ¶0025]. 
	It would have been obvious to a person having ordinary skill in the art the time the invention was made to use upper  limit voltage threshold and lower threshold voltage in Cheng’s . 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Tanikawa et al. (US 5,625,275) discloses in figure 1, AC adapter (14) detecting the AC input signals [43] and rechargeable battery (12) and regulating charging power [element 30]
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMUEL BERHANU whose telephone number is (571)272-8430. The examiner can normally be reached M_F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Drew A. Dunn can be reached on Drew.Dunn@uspto.gov. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) 





/SAMUEL BERHANU/Primary Examiner, Art Unit 2859